DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-14) in the reply filed on 11/22/2022 is acknowledged. Note: while applicant has not clearly stated that the election is without traverse, the examiner considers the election as being without traverse since no arguments have been provided and the claims of the non-elected invention have been withdrawn in the claims filed on 11/22/2022.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4-6, 9-11 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tehrani et al (U.S. Patent Application Publication Number: US 2008/0288015 A1 hereinafter “Tehrani”- APPLICANT CITED).
 Regarding claims 1 and 9, Tehrani teaches an implantable medical system and method (e.g. 100 Fig. 1, [0024]) comprising: 
a plurality of electrodes (e.g. 130, 135, 140 Fig 1, [0024]) configured for placement adjacent to a diaphragm or in direct contact with a diaphragm (e.g. 10 Fig.1, [0024]); and 
a circuit structure (e.g. 150 Fig.1, [0024]) coupled to the plurality of electrodes and configured to: 
obtain sensed cardiac activity (e.g. [0024], [0028], i.e. obtain an electrogram as shown in Fig 2B) corresponding to sensed electrical cardiac activity through one or more of the plurality of electrodes, 
detect a cardiac event in a cardiac cycle based on the sensed cardiac activity (i.e. sense a cardiac rhythm, sensor senses irregular cardiac electrocardiogram, [0028], claim1, i.e. processor determines if the rate is high e.g. [0031]), and 
apply an electrical stimulation to at least one of the plurality of electrodes in a timed relationship relative to the detected cardiac event (i.e. adjust electrical stimulation to the diaphragm based on the cardiac rhythm and therefore the stimulation happens after the detected event and is thus a timed relationship e.g. [0028], claim1).







Regarding claims 2 and 11, Tehrani teaches that the cardiac event corresponds to an R wave since they teach that the sensor senses irregular cardiac electrocardiogram (e.g. [0028], claim1) and the processor determines if the rate is high (e.g. [0031]).
Regarding claims 4 and 14, Tehrani teaches that the sensor senses irregular cardiac electrocardiogram and the processor determines if the rate is high and adjusts electrical stimulation to the diaphragm (e.g. [0028], claim1, e.g. [0031]), and therefore they teach that the timed relationship is one that: (a) anticipates a next-expected occurrence of the cardiac event, or (b) follows a last sensed occurrence of the cardiac event.  
Regarding claim 5, Tehrani further teaches a lead (e.g. 120 Fig.1) and a housing (e.g. 110 Fig.1), wherein: the plurality of electrodes (e.g. 40 Fig.1) are associated with the lead (e.g. 120 Fig.1), the circuit structure (e.g. 150 Fig.1) is associated with the housing (e.g. 110 Fig.1), and the lead and the housing are configured to couple together to thereby couple the circuit structure to the plurality of electrodes (e.g. [0023], [0024]).
Regarding claim 6, Tehrani teaches that the plurality of electrodes are configured to be coupled to one of an inferior side of the diaphragm, and a superior side of the diaphragm (e.g. Fig 1).
Regarding claim 10, Tehrani teaches that the electrical stimulation is applied to the diaphragm through at least one of the plurality of electrodes (e.g. 140 Fig 1, [0024],[0025]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


















Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tehrani et al (U.S. Patent Application Publication Number: US 2008/0288015 A1 hereinafter “Tehrani”- APPLICANT CITED) in view of Tehrani et al (U.S. Patent Application Publication Number: US 2011/0288015 A1 hereinafter “Tehrani’609”- APPLICANT CITED).
Regarding claims 7 and 8, Tehrani teaches the invention as claimed except for a capsule structure and wherein the plurality of electrodes and the circuit structure are associated with a capsule structure. 
Tehrani’609 also teaches that it is well known to have microstimulators comprising electrodes and circuitry that may be used to activate the diaphragm (e.g. [0136]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Tehrani with the teachings of Tehrani’609 in order to provide the predictable results of having a compact device that may be used as a means to provide stimulation and sensing from a location away from the heart. Further the limitation regarding the positioning of the capsule structure as being implanted on at least one of an inferior side and a superior side of the diaphragm is an intended use limitation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
















Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 9498625. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are similar to the claims of U.S. Patent No. US 9498625 as shown below. Further dependent claims 2-8 recite similar limitations to dependent claims 2-4 and 7-8 of U.S. Patent No. US 9498625.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 9694185. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are similar to the claims of U.S. Patent No. US 9694185 as shown below. Further dependent claims 10-14 recite similar limitations to dependent claims 2,4 and 10 of U.S. Patent No. US 9694185.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 9968786. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are similar to the claims of U.S. Patent No. US 9968786 as shown below. Further dependent claims 2-8 recite similar limitations to dependent claims 2,8-11,13 and14 of U.S. Patent No. US 9968786.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10315035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are similar to the claims of U.S. Patent No. US 10315035 as shown below. Similarly independent claim 9 of the current application and independent claim 14 of U.S. Patent No. US 10315035 directed to a method to improve hemodynamic function through electrical stimulation of the diaphragm recite similar limitations. Further dependent claims 2-8 recite similar limitations to dependent claims 8-11, 17 and 19 of U.S. Patent No. US 10315035.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-25 of U.S. Patent No. US 10335592.  Similarly independent claim 9 of the current application and independent claim 19 directed to a method to improve hemodynamic function through electrical stimulation of the diaphragm recite similar limitations. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are similar to the claims of U.S. Patent No. US 10335592 as shown below. Further dependent claims 2-8, 10-14 recite similar limitations to the dependent claims of U.S. Patent No. US 10335592.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11147968.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are similar to the claims of U.S. Patent No. US 1147968 as shown below. Further dependent claims 2-4 recite similar limitations to dependent claims 5,8 and 11 of U.S. Patent No. 1147968.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11020596.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are similar to the claims of U.S. Patent No. US 11020596 as shown below. Similarly independent claim 9 of the current application and independent claim 12 of U.S. Patent No. US 11020596 directed to a method to improve hemodynamic function through electrical stimulation of the diaphragm recite similar limitations. Further dependent claims 2-8, 10-14 recite similar limitations to dependent claims 2,3, 8-11,14-16, 19 and 20 of U.S. Patent No. US 110205961.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

























While no prior art rejection has been provided for claims 3 and 12, they are not indicated as allowable due to the double patenting rejections discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792